Name: Commission Regulation (EEC) No 2514/78 of 26 October 1978 on the registration in the Member States of contracts for seed multiplication in non-member countries
 Type: Regulation
 Subject Matter: civil law;  information technology and data processing;  cooperation policy;  agricultural activity;  means of agricultural production;  executive power and public service
 Date Published: nan

 Avis juridique important|31978R2514Commission Regulation (EEC) No 2514/78 of 26 October 1978 on the registration in the Member States of contracts for seed multiplication in non-member countries Official Journal L 301 , 28/10/1978 P. 0010 - 0011 Finnish special edition: Chapter 3 Volume 10 P. 0117 Greek special edition: Chapter 03 Volume 22 P. 0243 Swedish special edition: Chapter 3 Volume 10 P. 0117 Spanish special edition: Chapter 03 Volume 15 P. 0039 Portuguese special edition Chapter 03 Volume 15 P. 0039 COMMISSION REGULATION (EEC) No 2514/78 of 26 October 1978 on the registration in the Member States of contracts for seed multiplication in non-member countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds (1), as last amended by Regulation (EEC) No 1346/78 (2), and in particular Articles 3a (4) and 9 thereof, Whereas Regulation (EEC) No 2358/71 provides that the registration by Member States' bodies of seed multiplication contracts in non-member countries may be made obligatory ; whereas this possibility should be used in respect of the species which play an important role in supplying the Community market ; whereas the list of species meeting this criterion should be drawn up; Whereas these contracts cover several successive harvests ; whereas, consequently, it should be provided, in the interests of a rational application of the system, that contracts concluded before this system entered into force but which cover subsequent harvests should be registered; Whereas Regulation (EEC) No 2358/71 also requires that contracts for seed multiplication in a non-member country must be defined ; whereas it is also necessary to provide that the contracting party established in the Community should provide certain particulars when the contract is registered; Whereas it is for the Member States to institute a system of registration of these contracts and it is desirable that they should appoint a body for this purpose; Whereas the Commission should be informed of the information contained in the contracts in order to enable it to monitor market development and to manage the Community market; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION: Article 1 Contracts for seed multiplication in a non-member country which relate to the species or groups of varieties listed in the Annex hereto and were concluded with effect from 1 February 1979, and contracts concluded before that date for seeds to be harvested from 1 June 1980 onwards, shall be subject to registration in accordance with this Regulation. Article 2 For the purposes of this Regulation, a "contract for multiplication in a non-member country" means a contract concluded in writing between a party established in the Community and a party established in a non-member country enjoying seed production equivalence with the Community whereby the latter party undertakes to multiply seeds or arrange for the multiplication of seeds on the former's behalf with a view to all or part of the seeds being imported into the Community. Article 3 For the purposes of the registration of contracts provided for in Article 1, the contracting party established in the Community shall provide the body referred to in Article 4 with at least the following particulars: (a) the country in which the seed multiplication is to be carried out; (b) the species and variety of seeds; (c) the quantity, origin and category of seeds to be multiplied; (d) the marketing years covered by the contract, the estimated quantities to be imported into the Community, the scheduled periods for delivery. Article 4 The Member States shall introduce a system of registration of the contracts referred to in Article 1. To this end, they shall appoint a body responsible for registration and notify the Commission of the name and address thereof before 1 February 1979. (1)OJ No L 246, 5.11.1971, p. 1. (2)OJ No L 165, 22.6.1978, p. 1. Article 5 1. The contracting party established in the Community shall register the contract with the competent body of the Member State on whose territory it is established before the expiry of the time limit fixed in the Annex hereto for each species or group of varieties. 2. Any alteration made to the particulars referred to in Article 3 after the contract has been registered shall itself be notified within 30 days of the date when such alteration is made. Article 6 The Member State shall transmit to the Commission each year, not more than 30 days after the expiry of the time limits fixed in the Annex, the following data for each marketing year, species or group of varieties listed in the Annex and for each non-member country concerned, the estimated quantities of seeds resulting from the multiplication to be imported into the Community. Article 7 This Regulation shall enter into force on 15 November 1978. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 1978. For the Commission Finn GUNDELACH Vice-President ANNEX >PIC FILE= "T0012137">